Exhibit 10.21

 

ECOLLEGE.COM

4900 S. Monaco Street

Denver, Colorado 80237

 

 

Dated as of May 30, 2004

 

 

Capital Resource Partners IV, L.P.

85 Merrimac Street

Suite 200

Boston, Massachusetts  02114

 

Re:                               Amendment No. 1 to Senior Subordinated Secured
Note and Warrant Purchase Agreement

 

Ladies and Gentlemen:

 

This Amendment No. 1 to Senior Subordinated Secured Note and Warrant Purchase
Agreement (this “Amendment”) is made as of the date written above by and among
eCollege.com (the “Company”), a Delaware corporation, eCollege International,
Inc. (the “eCollege Sub”), a Colorado corporation, and Capital Resource Partners
IV, L.P. (“CRP”), a Delaware limited partnership.  Reference is made to that
certain Senior Subordinated Secured Note and Warrant Purchase Agreement dated as
of October 31, 2003 (the “Purchase Agreement”).

 

WHEREAS, the Company, eCollege Sub and CRP desire to amend the Purchase
Agreement to change certain definitions and covenants contained therein.

 

NOW, THEREFORE, in consideration of the mutual covenants contained herein, and
for other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the parties hereby agree to amend the Purchase
Agreement as follows:

 

1.             Amendment to Purchase Agreement.

 

1.01.        Section 1.01 of the Purchase Agreement entitled “Definitions” is
hereby amended by adding the following definition therein to read as follows:

 

“Advance” shall have the meaning ascribed to that term in the Loan Agreement.

 

“Quarter-End Advance” is an Advance made on the last Business Day of a fiscal
quarter, which Advance remains outstanding no longer than 3 Business Days
following the date such Advance is made, and the proceeds of which remain on
deposit at the Bank during the period such Advance is outstanding.

 

1.02.        Section 1.01 of the Purchase Agreement entitled “Definitions” is
hereby amended by changing the definitions of “Deferred Revenue” and “Tangible
Net Worth” in their entirety to read as follows:

 

--------------------------------------------------------------------------------


 

“Deferred Revenue” is all amounts received in advance of performance under a
maintenance contract and not yet recognized as revenue, and other amounts
received from or billed to customers in excess of revenue that has been earned,
including customer advances or deposits that customers are required to pay for
services, where such payments received are recorded as customer advances
(liability) until the revenue is recognized as earned.

 

“Tangible Net Worth” means, on any date, the Consolidated total assets
(excluding proceeds of any Quarter-End Advance) of the Company and its
Subsidiaries minus (i) any amounts attributable to (a) goodwill, (b) intangible
items such as unamortized debt discount and expense, Patents, trade and service
marks and names, Copyrights and research and development expenses except prepaid
expenses, and (c) reserves not already deducted from assets, and (ii) Total
Liabilities excluding any Quarter-End Advance.

 

1.03.        Section 7.01(m)(ii) of the Purchase Agreement is hereby amended and
restated in its entirety to read as follows:

 

 (ii)          Minimum Adjusted Quick Ratio.  Commencing on the Closing Date and
continuing through the fiscal quarter ending March 31, 2004, the Company will
maintain, on a Consolidated basis, measured at the end of each fiscal quarter, a
ratio of Quick Assets to Current Liabilities minus Deferred Revenue and any
Quarter-End Advance of at least 1.30 to 1.00; provided, however that so long as
the Bank is lending or remains obligated to lend Senior Debt to the Company,
such ratio shall be not less than 1.17 to 1.00.  Commencing on April 1, 2004 and
including each fiscal quarter ended June 30, September 30, December 31 and
March 31 thereafter the Company will maintain, on a Consolidated basis, measured
at the end of each fiscal quarter, a ratio of Quick Assets to Current
Liabilities minus Deferred Revenue and any Quarter-End Advance of at least 1.50
to 1.00; provided, however that so long as the Bank is lending or remain
obligated to lend Senior Debt to the Company, such ratio shall be not less than
1.35 to 1.00.

 

1.04.        Section 6.01(m)(iii) of the Purchase Agreement is hereby amended
and restated in its entirety to read as follows:

 

(iii)          Minimum Debt Service Coverage.  The Company will maintain, on a
Consolidated basis, measured at the end of each fiscal quarter, a ratio of (a)
earnings after taxes paid, less Capitalized Product Development Costs, plus
interest expense, depreciation, amortization of intangible assets and other
non-cash charges made to the Company’s income for the preceding quarter on an
annualized basis, to (b) current maturities of all long term debt and
capitalized leases plus annualized interest expense of not less than 2.00 to
1.00 provided, however, that so long as the Bank is lending or remains obligated
to lend Senior Debt to Company, such ratio shall be not less than 1.80 to 1.00. 
For purposes hereof, “interest expense” shall exclude non-current, non-cash and
non-recurring interest expense items and shall include only actual cash paid
interest expense items.

 

2.             Miscellaneous.

 

2.01.        No Waiver.  This Amendment is effective only in the specific
instance and for the specific purpose for which it is executed and, except as
specifically set forth herein, shall not be

 

--------------------------------------------------------------------------------


 

considered a waiver or agreement to amend as to any provision of the Purchase
Agreement (as amended) in the future.

 

2.02.        Costs, Expenses and Taxes. The Company agrees to pay on demand all
reasonable costs and expenses of CRP (including all reasonable fees and expenses
of TH&T, counsel to CRP) in connection with the preparation, execution and
delivery of this Amendment, and in connection with the consummation of the
transactions contemplated hereby and thereby and with any amendment, waiver
(whether or not such amendment or waiver becomes effective) or enforcement of
this Amendment.

 

2.03.        Prior Agreements.  This Amendment, the Purchase Agreement,
including the exhibits, schedules and other agreements delivered pursuant to the
Purchase Agreement contain all of the terms and conditions agreed upon by the
parties relating to the subject matter of this Amendment and supersede all prior
agreements, negotiations, correspondence, undertakings and communications of the
parties, whether oral or written respecting that subject matter.

 

2.04.        Governing Law.  This Amendment shall be governed by, and construed
in accordance with, the internal laws of the Commonwealth of Massachusetts.

 

2.05.        Sealed Instrument.  This Amendment is executed as an instrument
under seal.

 

2.06.        Effect.   Except as expressly set forth in this Amendment, the
Purchase Agreement shall remain in full force and effect and shall not be
altered, amended or modified.

 

2.07.        Defined Terms.  All capitalized terms used by not specifically
defined herein shall have the same meanings given such terms in the Purchase
Agreement unless the context clearly indicates or dictates a contrary meaning.

 

2.08.        Counterparts.  This Amendment may be executed in any number of
counterparts, including counterparts transmitted by facsimile, all of which
taken together shall constitute one and the same instrument, and each of the
parties hereto may execute this Amendment by signing any such counterpart.

 

2.09.        Further Assurances.  From and after the date of this Amendment,
upon the request of CRP, the Company and the Subsidiaries shall execute and
deliver such instruments, documents and other writings as may be reasonably
necessary to confirm and carry out and to effectuate fully the provisions of
this Amendment.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK.]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Amendment No. 1 to
Senior Subordinated Secured Note and Warrant Purchase Agreement as of the date
first above written.

 

 

COMPANY:

 

 

 

ECOLLEGE.COM

 

 

 

 

 

By:

/s/ Reid E. Simpson

 

 

 

Name:  Reid E. Simpson

 

 

Title:  Chief Financial Officer

 

 

 

 

 

SUBSIDIARY:

 

 

 

ECOLLEGE INTERNATIONAL, INC.

 

 

 

By:

/s/ Reid E. Simpson

 

 

 

Name:  Reid E. Simpson

 

 

Title:  Chief Financial Officer

 

 

 

 

 

CRP:

 

 

 

CAPITAL RESOURCE PARTNERS IV, L.P.

 

 

 

BY:

CRP PARTNERS IV, L.L.C.,

 

 

Its General Partner

 

 

 

By:

/s/

 

 

 

Name:

Authorized signer

 

 

Title:

 

 

--------------------------------------------------------------------------------